DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed April 22, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a cooling control system for an internal combustion engine that includes a supercharger for supercharging intake air, and is configured such that electrical power is generated by a generator using the engine as a motive power source, during a decelerating fuel-cut operation in which fuel supply to the engine is stopped, the cooling control system comprising: a water-cooled intercooler that cools the intake air supercharged by the supercharger, by using coolant circulating through a cooling circuit; an electric water pump for circulating the coolant through the cooling circuit; and pump control means for determining whether the engine is in a state of the decelerating fuel-cut operation, and when it is determined that the engine is in the state of the decelerating fuel- cut operation, driving the water pump during the decelerating fuel-cut operation by the generated electrical power. The closest prior art reference, Kimura et al. (US 2016/0326943), teaches a similar cooling system but differs from the pump control means as claimed based on the decelerating fuel-cut operation. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747